Warner, Chief Justice.
This case came before the court below on a cerbiora/ri from a justice court, and upon the hearing thereof, the court overruled the errors complained of, and dismissed the certiorari. The plaintiff in certiorari made out a bill of exceptions and tendered it to the presiding judge for his signature and certificate, which he refused to certify and sign, because the same was not true and consistent with the facts of the case, but returned the bill of exceptions to the plaintiff’s attorney, with his objections thereto in writing. There does not appear to have been any attempt on the part of the plaintiff to meet or remove the objections of the judge to the bill of exceptions as tendered. If the certificate and signature of the judge thereto was improperly refused, the plaintiff had his remedy under the provisions of the 4258th section of the Code. There is no bill of exceptions in the record before us, certified and signed by the presiding judge, and therefore therp is no case in this court, brought here by any writ of error, to be adjudicated.
Let the proceeding brought here by the plaintiff be dismissed.